—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered January 17, 1997, which granted plaintiff’s motion for a default judgment, and denied defendant’s cross motion to dismiss the complaint for lack of personal jurisdiction and as barred by the Statute of Limitations, unanimously affirmed, without costs.
The complaint, which alleges that plaintiff was attacked by defendant bar’s employee during business hours with a pipe that was kept in plain view behind the bar, could be construed to state a cause of action for negligent supervision governed by the three-year Statute of Limitations for negligence, not the one-year Statute for assault. Defendant’s claim that it was never served must be rejected as the only affidavit offered in support thereof is neither signed nor notarized. And, like the IAS Court, we discern no prejudice resulting from plaintiff’s misnomer of defendant in his motion for a default judgment. Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.